Citation Nr: 0330735	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  98-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation for additional disability 
resulting from the residuals of a right knee injury 
sustained at a VA facility in April 1996, under the 
provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to compensation for additional disability 
resulting from the residuals of a low back injury sustained 
in July 1996, under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, which denied the 
claims on appeal.

This case was remanded by the Board in September 1998 and 
February 2001 for further development and is now ready for 
appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran was diagnosed with severe degenerative disc 
disease of the lumbar spine in the early 1990s.

3.  He underwent back surgery in March 1996.  

4.  In April 1996, the veteran was admitted to a VA facility 
for complaints of back pain and his legs giving out.

5.  Approximately one week after admission, he was riding a 
stationary bike as part of back rehabilitation and asserts 
that he felt a pop in his knees.  

6.  He was discharged from the hospital in June 1996.  

7.  In early July 1996, he joined a sports club with a 
swimming pool in order to continue with back rehabilitation.  

8.  Approximately three weeks later, he reported that he 
injured his back when getting out of the pool.  He was 
treated for acute low back pain.  

9.  The veteran filed the current claims in July 1996.

10.  There is no competent evidence that the veteran has 
additional disability as a result of the April 1996 injury 
to his right knee or the July 1996 injury to his low back.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to compensation for 
additional disability resulting from the residuals of a 
right knee injury sustained at a VA facility in April 1996, 
under the provisions of 38 U.S.C.A. § 1151, is denied.  38 
U.S.C.A. §§ 1131, 1151, 5103(a), 5103A (West 1991) (West 
2002); 38 C.F.R. §§ 3.102, 3.358 (1991); Brown v. Gardner, 
115 S. Ct. 552 (1994).  

2.  The veteran's claim for entitlement to compensation for 
additional disability resulting from the residuals of a low 
back injury sustained in July 1996, under the provisions of 
38 U.S.C.A. § 1151, is denied.  38 U.S.C.A. §§ 1131, 1151, 
5103(a), 5103A (West 1991) (West 2002); 38 C.F.R. §§ 3.102, 
3.358 (1991); Brown v. Gardner, 115 S. Ct. 552 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains in multiple written submissions and in 
testimony at a personal hearing that he suffered two 
separate injuries as a result of VA medical care.  First, he 
contends that he tore the medial meniscus in his right knee 
while riding on a stationary bike during back rehabilitation 
in April 1996.  He argues that he developed arthritis of the 
knee as a result.  Next, he asserts that he injured his back 
when getting out of a swimming pool while undergoing 
physical therapy in July 1996.  He asserts additional 
disability in the form of increased back pain.  

The regulations in effect at the time the veteran filed his 
§ 1151 claims (1996) provided that he would be entitled to 
additional compensation if he was injured as a consequence 
of VA hospitalization or treatment, and such injury or 
aggravation resulted in additional disability.  38 U.S.C.A. 
§ 1151 (West 1991).  Specifically, in pertinent part, 38 
U.S.C.A. § 1151 provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, 
medical or surgical treatment, . . . and 
not the result of such veteran's own 
willful misconduct, and such injury or 
aggravation results in additional 
disability . . . , disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (West 1991).  The regulation implementing 
that statute, 38 C.F.R. § 3.358, provided, in pertinent 
part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of 
an existing disease or injury suffered 
as a result of . . . hospitalization, 
medical or surgical treatment . . . , 
the following considerations will 
govern: 

(1)  It will be necessary to show that 
the additional disability is actually 
the result of such disease or injury or 
an aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of 
an existing disease or injury suffered 
as the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

The Board notes that in 1994, the United States Supreme 
Court affirmed decisions of the United States Court of 
Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (the Veterans Claims Court) and 
the Federal Court of Appeals, which had essentially found 
that the statutory language of 38 U.S.C.A. § 1151 simply 
required a causal connection and that the elements of fault 
or negligence were not a valid part of the implementing 
regulation.  See Brown v. Gardner, 513 U.S. 115 (1994).  In 
light of the Supreme Court's decision, the VA amended 38 
C.F.R. § 3.358(c), the regulation implementing 38 U.S.C.A. 
§ 1151, to eliminate the requirement of fault.  Thus, where 
a causal connection existed and no willful misconduct was 
shown, and the additional disability did not fall into one 
of the listed exceptions, the additional disability would be 
compensated as if service connected.  Id.  

Parenthetically, in response to Gardner, the statutory 
authority for the regulation was subsequently once more 
amended effective in October 1997 to again require fault on 
the part of the VA.  Nonetheless, due to the effective date 
of the statute, the veteran's case is not affected by that 
amendment.  See 38 U.S.C.A. § 1151 (West 2002).  As the 
veteran's claims for benefits under 38 U.S.C.A. § 1151 was 
filed before October 1997, his claims must be adjudicated 
under the provisions of § 1151 as they existed prior to that 
date.  See VAOPGCPREC 40-97 (December 31, 1997).

To briefly summarize the multi-volume claims file, the 
medical evidence reveals that the veteran herniated a disc 
at L5-S1 in 1988.  He was diagnosed with advanced 
degenerative disc disease of L5-S1, a small central 
herniation of L5-S1, and a small central contained disc 
protrusion of L3-L4 in an April 1990 MRI report.  In January 
1992, he could not be examined during a VA examination 
because of severe back pain and spasm.  A February 1996 MRI 
showed a moderate herniated disc at L3-L4, encroachment on 
the thecal sac, mild degenerative changes at L1-L2, and 
significant degenerative changes at L5-S1.  Ultimately, he 
underwent back surgery in March 1996.  

Approximately one month later (in April 1996), the veteran 
was admitted to a VA facility for complaints of back pain 
and his legs giving out.  Approximately one week after 
admission, he was riding a stationary bike as part of back 
rehabilitation and asserts that he felt a pop in his knees.  
He was discharged from the hospital in June 1996.  In early 
July 1996, he joined a health club with a swimming pool in 
order to continue with back rehabilitation.  Approximately 
three weeks later, he reported that he injured his back when 
getting out of the pool.  He was treated for acute low back 
pain.  

Despite the veteran's vigorously contentions that he 
suffered from additional disability as a result of these two 
incidents (to his knee and to his back), the Board finds 
that the medical evidence does not support his claim.

Claim of Additional Disability to Right Knee

The medical evidence reflects that the veteran underwent 
physical therapy for back rehabilitation in April 1996.  He 
reported that he was riding a stationary bicycle and stated 
that he felt something pop.  A May 1996 MRI showed a torn 
and degenerative medial meniscus, moderately severe 
degenerative arthritis of the right knee with narrowing of 
the medial joint space, and moderate chondromalacia of the 
patella.  

Treatment notes reflect that the veteran was given 
instructions on riding but tended to be overzealous with 
prescribed exercises and had to be stopped on several 
occasions to be corrected.  In discussing the April 1996 
incident, a physical therapy treatment record indicated that 
the veteran was placed on the bicycle with the proper 
tension and settings and instructed to pedal slowly for five 
minutes.  When the therapist checked back, the veteran had 
increased the tension to past 10 and was pedaling very 
rapidly.  He was told to stop and get off the bicycle.  He 
left the department but returned later that day with 
complaints of difficulty walking and severe knee pain.  His 
legs were elevated and he was given ice packs.  The physical 
therapy note referenced the veteran's subsequent statements 
that he permanently injured his right knee but disagreed 
with those assertions.  The physical therapist reported that 
the orthopedic physician told the veteran that it was 
"highly unlikely that bicycling caused the injury" and that 
he already had significant arthritis in both knees.  

Of particular note, an orthopedic note dated May 21, 1996, 
related the veteran's complaint that he was riding the 
stationary bike and developed sharp pain across both knees, 
left greater than right.  The physician noted that veteran 
developed some swelling after the incident but he reported 
no real trouble with his knees prior to the incident.  After 
a physical examination, the orthopedic physician wrote: "do 
not feel [symptoms] or clinical findings consistent [with] 
meniscal tear.  Feel [patient's symptoms consistent with] 
flare up of arthritis."  The physician concluded that it was

very unlikely any meniscal tear present 
occurred from the bicycle.  These would 
be consistent [with] the degenerative 
process going on in [bilateral] knees 
not an acute tear.  No evidence of acute 
meniscal tears from [symptoms], clinical 
exam or MRI studies.

This suggests to the Board that the veteran's complaints 
were not related to an acute meniscal tear as he asserts.  
In addition, a radiology report dated in May 1996 indicated 
that the radiologist met with the veteran to explain the 
findings of the MRI.  In addressing the veteran's specific 
question as to when the meniscus tear might have happened, 
the radiologist stated that "this kind of tear takes months-
years and that is a chronic condition."  When the veteran 
questioned whether the bicycling event could have worsened 
his condition, it was explained that such an incident could 
possible exacerbate a pre-existing degenerative condition.  
While a physician has determined that the incident could 
have "possibly" exacerbated a pre-existing condition, the 
Board is inclined to place less probative value on the 
speculative nature of the statement, particularly in light 
of the orthopedic physician's statements that there was no 
acute injury as a result of the incident.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  The Board is inclined to place more 
probative value on the orthopedic physician's statements as 
it is apparent that the orthopedic physician actually 
interviewed the veteran, conducted an examination, and 
specifically addressed the threshold question now on appeal.

Furthermore, the Board also places greater probative value 
on the most recent VA compensation and pension report dated 
in December 2002, undertaken for the purpose of addressing 
the issue on appeal.  At that time, the physician noted that 
he had reviewed the voluminous claims file and medical 
records.  The veteran failed to report for the examination 
(through a delay in notification) and the physician 
determined that he did not need to examine the veteran in 
order to rendered the opinion requested.  He reviewed the 
veteran's military history, his past medical history, and 
noted that the veteran felt a pop in his right knee while 
riding a stationary bike in 1996.  He summarized the 
veteran's contention that he tore his medial meniscus on the 
exercise bicycle in 1996 and suffered degenerative arthritis 
as a result of the injury.

In concluding that the veteran's present symptomatology was 
not the result of the 1996 right knee injury, the reviewing 
physician noted that: 

meniscus tears occurred with flexion 
extension injury superimposed on an 
internal external rotation posture of 
the knee.  That is, in pushing off while 
one is turning to the left, if it's the 
patient's right knee, or getting in or 
out of a car, or some type of maneuver 
that causes the posterior horn of the 
meniscus to be pinched, and therefore 
resulting in a tear.  It is my opinion 
that this would be next to impossible 
just riding an exercise bicycle in a 
flexion extension mode only.  Cartilage 
tears do not occur in this manner.  The 
second reason that I do not feel that 
the patient's present condition is a 
result of his 1996 injury, is that he 
has severe degenerative osteoarthritis 
of long-standing duration, of medial 
compartment loss, and of bone on bone 
configuration.  This would not occur in 
the past six years.  This has been a 
long-standing ongoing problem for many 
years duration.  

He concluded that it was "not as likely that the current 
disability of [the veteran's] right knee was incurred or 
aggravated by the veteran's purported injury on a stationary 
bicycle on April 25, 1996."

Based on the medical opinions outlined above, and as no 
other contrary medical opinion is associated with the claims 
file, the Board finds that the veteran's current 
symptomatology related to his right knee does not reflect 
additional disability as a result of using a stationary 
bicycle at a VA hospital in April 1996.  As noted above, the 
contemporaneous medical evidence suggests that the increase 
in the veteran's symptoms were not a result of additional 
injury to the right knee but were rather an acute flare-up 
of pre-existing degenerative arthritis.  Further, the Board 
places significant weight on the most recent VA medical 
opinion because it was undertaken specifically for the 
purpose of addressing the issue on appeal and the reviewing 
physician had the claims file for review prior to rendering 
his decision.  Therefore, the Board finds that the claim for 
additional disability to the right knee as a result of 
riding a stationary bicycle in April 1996 must be denied.


 
Claim of Additional Disability to the Back

Turning now to the veteran's claim that he sustained 
additional disability due to a back injury in July 1996 
while getting out of a sports club pool, the Board finds 
that the claim must be denied because no additional 
disability is shown as a result.

Prior to the July 1996 incident, the medical evidence 
reveals that the veteran ruptured a disc at the L5-S1 level 
in 1988 while on the job and has received essentially on-
going medical care since.  In March 1995, he suffered an 
injury to the back when the trailer he was standing in was 
hit and he fell.  He complained of pain, numbness on the 
ball of the left foot and leg, and muscle spasms.  An April 
1995 outpatient treatment record referenced "significant 
degeneration at L5-S1."  He complained of pain in the 
buttocks and down the right thigh, numbness in both feet, 
toes, and heels, and cramping.  A May 1995 CT scan showed 
posterior disc bulges at L3-L4 and L4-L5, and disc 
degeneration at L5-S1 with no herniation and probable mild 
foraminal narrowing bilaterally at L5-S1.

Two weeks prior to the July 1996 incident, the veteran 
sought treatment for pain in the low back and knees of two 
weeks duration.  On July 30, 1996, he sought treatment  for 
complaints that his "back went out in the pool area."  He 
reported pain in L3, L4, and S1 areas.  Spinal X-rays showed 
"considerable disc space narrowing at the L5-S1 level."  An 
examining physician indicated that there was no acute 
disease and good disc spaces except at L5-S1.  The clinical 
impression was "acute low back pain with spasm."  In a 
neurological consult the following day, it was noted that 
the veteran had an acute onset of back pain, which was less 
painful.  The clinical assessment was rule-out post-surgical 
muscle spasm.  Physical therapy was to consider the 
efficiency of pool therapy.  This evidence suggests to the 
Board that the pain experienced by the veteran in July 1996 
was of an acute nature and did not result in any chronic 
additional disability.   

A November 1996 MRI report (as compared to a pre-injury 
February 1996 report) showed laminectomy changes at L2-L3 
and L4-L5, post-surgical fibrotic changes, a bulge of the 
disc annulus at L3-L4 (2/96 report referenced a "central 
disc protrusion"), but otherwise the discs were intact 
posteriorly.  There was a "marked" narrowing of L5-S1 (2/96 
report referenced "complete loss of disc space height at L5-
S1") but no new focal disc protrusion.  The central canal 
and neural foramina showed no bony encroachment to any 
significant degree.  This evidence does not support the 
veteran's claim as it suggests that there was no worsening 
of the veteran's condition between the February 1996 (prior 
to the incident) and the November 1996 (post-incident) 
studies.

Moreover, in an April 1997 neurological progress note, the 
veteran reported that he hurt his back in July 1996 during 
pool therapy.  He stated that he had a "new L3-4 bulge" and 
pain in his left anterior thigh and numbness of the left 
toe.  The clinical assessment was "exacerbation of [low back 
pain] and lumbar radiculopathy.  Unclear if [secondary] 
post-surgical etiology (e.g. scar).  No clear cut evidence 
that it is due to a new injury."  (emphasis added).  This 
evidence does not support the veteran's position as there 
was evidence to establish a causal relationship between the 
July 1996 incident and the veteran's complaints.  In 
addition, despite his assertion of a new L3-L4 bulge, the 
MRI fails to support his claim.

Next, the Board places significant probative value on the 
December 2002 VA examination report undertaken specifically 
to address the issue on appeal.  As noted above, the medical 
opinion was rendered without examining the veteran; however, 
for purposes of this decision, the Board accepts the 
veteran's characterization of his current symptomatology 
asserted in multiple submissions.  After reviewing the 
veteran's voluminous claims file, the reviewing physician 
noted a long history of low back pain, radiating to his left 
leg as early as the mid-1970s.  It was noted that the 
veteran had undergone micro-laser discectomy in 1996.  The 
reviewing physician remarked that: 

[i]t is certainly my opinion that this 
reported fall was not the causative 
factor of the veteran's back problems.  
Time alone coupled with his surgical 
history could be the sole factor in his 
current back status, which is reported 
in March 2002 by a neurologist as having 
L5 radiculopathy.  Since we are again 
dealing with a subjective report of an 
accident, in my opinion, there is not 
enough evidence to support that the 
veteran's lumbosacral spine disability 
was aggravated on July 29, 1996.

In light of the absence of contemporaneous medical evidence 
showing an increase in the veteran's low back disability at 
the time of the injury and the medical opinion above, the 
Board finds that the claim must be denied.  

 Next, the Board has serious concerns whether § 1151 
benefits can be paid for an injury sustained at a non-VA 
facility (in this case, a sports club).  While benefits may 
be paid under 38 U.S.C.A. § 1151 for injuries resulting from 
treatment at a non-VA facility it must be done pursuant to a 
sharing agreement under 38 U.S.C.A. § 8153.  Specifically, 
in order to secure health-care resources which otherwise 
might not be feasibly available, or to effectively utilize 
certain other health-care resources, VA may make 
arrangements, by contract or other form of agreement for the 
mutual use, or exchange of use, of health-care resources 
between Department health-care facilities and any health-
care provider, or other entity or individual. The statute 
provides certain specific requirements when entering into 
such contracts or agreements. 

In a VA non-precedential General Counsel Conclusive Opinion 
(VAOPGCCONCL 6-98), VA determined that benefits may be paid 
under the old 38 U.S.C.A. § 1151 (for claims filed prior to 
October 1, 1997) for injuries resulting from the veteran's 
treatment in a non-VA facility pursuant to a sharing 
agreement under 38 U.S.C.A. § 8153.  In that case, the 
veteran was admitted to a VA medical facility for cancer 
treatment.  In connection with that treatment, he received 
radiation therapy which was administered at a non-VA medical 
facility pursuant to a specialized medical resources sharing 
agreement under 38 U.S.C.A. § 8153.  The General Counsel 
opinion stated that "treatment provided to the veteran in 
this case pursuant to 38 U.S.C.A. § 8153 would constitute 
treatment 'awarded under any of the laws administered by the 
Secretary' within the meaning of former section 1151."

However, there is no indication that the veteran's sports 
club membership was authorized by VA pursuant to a sharing 
agreement.  While a Physician's Order for the veteran to 
undergo pool exercise for back rehabilitation is associated 
with the claims file, the advice of a VA treating physician 
for a veteran to be treated at a non-VA facility is not 
specific authorization.  Cf. Smith v. Derwinski, 2 Vet. App. 
378, 378-79 (1992).  Neither the advice nor recommendation 
of his treating physician would serve to establish that 
rehabilitation services at a sports club were authorized to 
be performed on VA's behalf.  Nonetheless, because the Board 
finds that the veteran sustained no additional disability as 
a result of the claimed back injury, there is no need to 
resolve this issue.

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 
(VCAA), which, among other things, redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The law also eliminated the concept of well-groundedness and 
is applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but 
not yet final as of that date.  38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicating which portion of that information and 
evidence, if any, is to be provided by the veteran and which 
portion, if any, the Secretary will attempt to obtain on 
behalf of the veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit 
specific types of competent evidence that would substantiate 
his claims, and of the specific reasons for denying his 
claims.  

By virtue of the information contained in the February 1997 
rating decision, the May 1997 statement of the case, and the 
subsequent supplemental statements of the case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Further, the RO also notified him by letter dated 
in April 2002 of his due process rights under the VCAA and 
that he needed to submit evidence in support of his claims, 
such as doctors' records, medical diagnoses, and medical 
opinions, and that VA would assist him in obtaining those 
records.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that all medical records identified by the 
veteran have been associated with the claims file, including 
contemporaneous VA outpatient clinical records of the April 
and July 1996 incidents.  In addition, the veteran asked and 
was provided with an opportunity to present testimony before 
the RO in January 1998.  Moreover, the claims were the 
subject of two Board remands in September 1998 and February 
2001 and the veteran's claims were recently reviewed by a VA 
examiner and a medical opinion was provided.  

In that regard, the veteran has disputed the most recent 
medical opinion because he did not undergo a physical 
examination.  It appears to the Board that he was notified 
of an examination but the notice did not arrive until after 
the examination had been scheduled.  Consequently, he was 
listed as a failure to report.  Nonetheless, the physician 
indicated that he had reviewed the voluminous claims file 
and medical records prior to the examination appointment.  
He determined that he did not need to examine the veteran in 
order to provide the medical opinion requested.  As such, 
the Board will defer to the examining physician's decision, 
particularly since he had the complete claims file to 
review.  In addition, the Board will accept for purposes of 
this decision that the veteran's back and knee pain is 
profound and causes severe limitation of motion.  The 
veteran has adequately described his symptomatology in 
multiple written submissions and these assertions are 
accepted by the Board and were acknowledged by the examiner.  
Therefore, the Board finds that there is no need to remand 
the claims in order to assess the veteran's current level of 
physical disability.

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the claims 
on appeal have been made by the agency of original 
jurisdiction.  VA has substantially met the requirements of 
the VCAA.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand or a request for further development of 
these matters would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims
and no additional development is needed.  Therefore, the 
Board finds that the mandates of the VCAA have been 
satisfied and a decision on the merits is not prejudicial to 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for entitlement to compensation for additional 
disability resulting from the residuals of a right knee 
injury sustained at a VA facility in April 1996, under the 
provisions of 38 U.S.C.A. § 1151, is denied.

The claim for entitlement to compensation for additional 
disability resulting from the residuals of a low back injury 
sustained in July 1996, under the provisions of 38 U.S.C.A. 
§ 1151, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



